Citation Nr: 9929779	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  98-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an intial compensable evaluation for for 
incurvated dystrophic nail, left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1945 to 
November 1946 and from October 1948 to October 1952.  This 
case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an August 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

The veteran filed a claim to reopen the issue of entitlement 
to service connection for a left great toe disorder in May 
1992.  A rating decision dated in August 1997, reopened the 
veteran's claim and granted service connection for incurvated 
dystrophic nail, left great toe.  A noncompensable evaluation 
was assigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5282 (1999), effective the date of the 
veteran's claim in May 1992.  In October 1997, the veteran 
filed a notice of disagreement to the noncompensable 
evaluation.  By a rating action dated in November 1997, the 
RO granted a 10 percent disability evaluation for the 
veteran's service-connected left great toe disorder, 
effective the date of a VA medical record in October 1997.  
Correspondence was by the veteran's representative in April 
1998, argued that the assignment of the 10 percent disability 
rating should be effective the date of the veteran's claim to 
reopen the issue of service connection for a left great toe 
disorder, i.e., May 1992.  In the veteran's substantive 
appeal received July 1998, he stated that he was appealing 
only as to the date of the assignment of the 10 percent 
disability rating, and argued that the rating should be 
effective the date of his claim to reopen the issue of 
service connection for a left great toe disorder, i.e., May 
1992.

Upon appellate review, the Board finds that the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119 (1999), which 
was decided by the Court in January 1999, applies to the 
issue in this case.  In Fenderson, the Court noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and 
that this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126 (emphasis in original).  In 
Fenderson, the Court held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Court held in Francisco that, although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and that, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Instead, in 
Fenderson, the Court held that, where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Fenderson, 12 Vet. App. at 126.  Concerning this 
difference, the Court stated that the distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether an original rating on appeal was 
erroneous . . . ."  Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case concerning an issue because in addressing that issue the 
RO "mistakenly treated the right-testicle claim as one for 
an '[i]ncreased evaluation for service[-]connected 
[disability]' . . . rather than as a disagreement with the 
original rating award, which is what it was."  Fenderson, 
12 Vet. App. at 132. (emphasis in the original).  The Court 
therefore remanded the matter for the issuance of another 
statement of the case that phrased the issue properly.  
Fenderson, 12 Vet. App. at 132-33 (Holdaway, J., concurring 
in part and dissenting in part).  

In the instant case, the RO adjudicated the issue of 
entitlement to an effective date for a 10 percent disability 
rating prior to October 1997, and a statement of the case was 
provided to the veteran and his representative, with the laws 
and regulations regarding effective dates.  However, the 
statement of the case did not phrase the issue properly and 
the laws and regulations pertinent to evaluating the 
service-connected left great toe disorder were not furnished 
the veteran.

Accordingly, the case is remanded to the RO for the following 
action:

The RO should readjudicate the claim 
which -- in accordance with Fenderson v. 
West, noted above, -- must be phrased as 
"Entitlement to an intial compensable 
evaluation for for incurvated dystrophic 
nail, left great toe" in the rating 
decision and supplemental statement of 
the case.  The supplemental statement of 
the case should provide the veteran with 
the laws and regulations pertinent to 
evaluating the veteran's 
service-connected disorder, to include 
38 U.S.C.A. § 1155 (West 1991) 
and38 C.F.R. § 4.71a, Diagnostic Codes 
5282, 5284 (1999).  The RO may assign a 
"staged" rating -- as described in 
Fenderson v. West -- if the disability 
level for the service-connected disorder 
has increased or decreased from the time 
of the assignment of the original rating 
if the RO decides that such "staged" 
ratings are appropriate in this case, 
i.e., if the RO decides that the level of 
disability shown by later evidence is 
higher or lower than the level of 
disability shown at the time of the 
original rating, the RO may assign 
different effective dates for the 
different ratings accordingly based on 
the evidence of record.  Thereafter, the 
case should be returned to the Board, if 
in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


